DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.
Applicants have amended claim 1 and canceled claim 2, this is in light of the recent telephonic interview with applicant’s representative, Michael Messina, on 6/4/2021.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicants have amended the claim 1 with the incorporation of the features from claim 2 and further added details concerning the arrangement of the idler pulley location in relation to the driven pulleys, and further of the idler pulley being between a guide rod parallel to the central axis supporting the ejector plate and one of the driven pulleys.  The claimed arrangement would provide a small area of a region that a sound proof cover can be provided to cover the driving pulley, driven pulleys, idler pulley, and the transmission belt, as stated in page 4 of the specification.  In light of the amendment and applicant’s arguments, the prior art references fail to teach the claimed invention.  Here, the closest prior art include: 
Nagatomi (US 2013/0307190) that teaches of injection molding machine with the ejector plate, driven pulleys, and transmission belt wound about the respective pulleys.  
Liang (US 5370524) of an arrangement of a driven pulley, transmission belt, and idler pulleys.  However, the arrangement provided in Liang does not provide for claimed small region, particularly in light the amended features as stated above, nor does Liang teach of a sound proof cover.
Ozawa (US 4336627) teaches of a housing/cover to dampen a pulley mechanism for a pump.  Here Ozawa fails to teach the additional arrangement of the pulleys that would form area to be covered by the sound cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 6/10/2021.  These drawings are acceptable.
The previous objection of the drawings are now withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744